Case: 4:20-cr-00272-CDP-DDN Doc. #: 25 Filed: 07/08/20 Page: 1 of 1 PageID #: 45
                                                                         FILED
                                                                                        JUL.~ 8.2020 ·
                                                                                           '
                                                                                      U. S. DISTRICT COURT
                                UNITED STATES DISTRICT COURT                        EASTERN DISTRICT OF MO
                                                                                            ST. LOUIS
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                         Plaintiff,                  )
                                                     )       No. SI 4:20 CR272·CDP DDN
VS.                                                  )
                                                     )
CHRISTOPHER THOMAS GASTON,                           )
                                                     )
                       Defendant.                    )

                              FIRST SUPERSEDING INDICTMENT

                                          COUNT ONE

       The Grand Jury charges that:

       On or about June 3, 2020, in the City of St. Louis, within the Eastern District of Missouri,

                              CHRISTOPHER THOMAS GASTON,

the Defendant herein, knowing he had previously been convicted in a court oflaw of one or more

crimes punishable by a term of imprisonment exceeding one year, knowingly possessed one or

more fir~arms, each of which had traveled in interstate or foreign commerce during or prior to

being in' defendant's possession.

       In violation of Title 18, United States Code, Section 922(g)(l ).

                                                             A TRUE BILL




                                                             FOREPERSON
JEFFREY B. JENSEN
United States Attorney



JASON S. DUNKEL, #65886MO
Assistant United States-Attorney
